Citation Nr: 0630633	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-40 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a skin rash, tinea 
corporis, chloracne, and pityriasis rosea.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Cleveland, 
Ohio, VA Regional Office (RO).  

The issue regarding service connection for PTSD addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

On November 12, 2004, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of the appeal in regard to is 
requested skin rash, tinea corporis, chloracne, and 
pityriasis rosea.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal in regard 
to the issue of service connection for a skin rash, tinea 
corporis, chloracne, and pityriasis rosea by the veteran (or 
his or her representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal in regard to skin rash, tinea corporis, chloracne, 
and pityriasis rosea is dismissed.  


REMAND

Initially, the Board notes that the record reflects the 
veteran is in receipt of Social Security Administration (SSA) 
disability benefits.  Relevant records in association with 
the disability determination have not been associated with 
the claims file.  

The veteran's DD Form 214 shows his military occupational 
specialty (MOS) was carpenter.  Service Personnel Records 
reflect the veteran's principal duty while attached to Co B 
93 Engr Bn was construction and utility worker.  He was in 
Vietnam from June 2, 1967 to May 16, 1968.  His job title was 
carpenter helper and duties performed are noted to include 
helping build and repair structure, cut parts, general 
construction, drove trucks, and maintained chauffeurs 
license.  

In an October 2004 letter, the service department informed 
that the few unit records available for the 93rd Engineer 
Battalion during the "relevant time frame" pertained to 
technical matters associated with the operations of that unit 
in Vietnam.  There is no indication as to what time period 
was researched.  

In September 2006, the veteran provided an Operational Report 
- Lessons Learned for the unit to which he was assigned, for 
the period ending in July 1968.  The documents note the major 
portion of the Company's effort was directed to the 
construction of a combat heliport.  The second project of 
importance was noted to be building a hospital that had been 
previously damaged/destroyed by mortar rounds during the TET 
offensive.  The complete time period for which the Report was 
prepared is not ascertainable from the Report.  

A February 2004 VA treatment record notes the veteran 
presented a letter describing claimed stressors to include 
having moved body bags and having seen fellow servicemen 
injured.  The examiner stated that, [s]olely on the basis of 
this letter, it was somewhat difficult for me to determine 
just how much "traumatic stress" this veteran was exposed 
to."  An August 2004 record notes the veteran was a "combat 
engineer" during service in Vietnam in from 1967 to 1968.  
In September 2004, a diagnosis of PTSD was entered.  There is 
no reference to stressors.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all SSA 
records pertinent to the veteran's 
claim, to include any decisions and 
the medical records upon which those 
decisions were based.  

2.  The AOJ should prepare a summary of 
the veteran's alleged service stressors, 
to include his unit having come under 
Mortar attack in Vietnam.  This summary 
and a copy of the veteran's DD Form 214 
and any other available service personnel 
records should be forwarded to the United 
States Armed Services Center for Research 
of Unit Records (CURR).  The AOJ should 
provide copies of any information obtained 
from the veteran, as well as any other 
relevant evidence in the record.  The CURR 
should be requested to provide any 
information that might corroborate the 
veteran's alleged in-service stressors.

3.  On completion of the above 
development, the veteran should be 
scheduled for a VA examination to 
determine whether he has PTSD due to any 
verified stressor.  The claims file should 
be made available for review.  The 
examiner should review the photographs and 
request that the veteran explain the 
background history of the photographs (who 
took the photographs and what is depicted 
in the photographs).  A diagnosis of PTSD 
under DSM IV criteria should be made or 
ruled out.  If PTSD is diagnosed, the 
examiner should identify the specific 
stressor or stressors that support that 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  The complete rationale for 
all opinions expressed should be clearly 
set forth in the examination report.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


